NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-1359-19T4

DAVID HOOK and MODERN
METHOD DEVELOPMENT,
INC.,

       Plaintiffs-Respondents,

       v.

BOHDAN SENYSZYN,

       Defendant-Appellant,

and

KELLY SENYSZYN, MODERN
METHOD TRUST, and MODERN
METHOD LEASING INC.,

     Defendants.
______________________________

                Submitted on December 16, 2020 - Decided February 3, 2021

                Before Judges Sumners and Geiger.

                On appeal from the Superior Court of New Jersey, Law
                Division, Sussex County, Docket No. L-0296-04.

                Bohdan Senyszyn, appellant pro se.
            Coughlin Duffy, LLP, attorneys for respondents (Jason
            A. Meisner, of counsel and on the brief; Joseph P.
            Fiteni, on the brief).

PER CURIAM

      Defendant Bohdan Senyszyn appeals the trial court's October 25, 2019

order denying reconsideration of a September 13, 2019 order denying his motion

to reinstate to the trial calendar his counterclaims1 against plaintiffs David Hook

and Modern Method Development. We dismiss the appeal.

      The parties' dispute began some seventeen years ago. Because of their

familiarity with the details of their litigation, we only set forth a brief summary

of the procedural history that is relevant to this opinion.

      In 2003, Senyszyn, who had assumed responsibility over real estate

developer Hook's financials affairs, offered to lend Hook money for Hook's plan

to purchase land in Hardyston Township. Senyszyn advised Hook that he

purportedly lacked sufficient funds to purchase the property on his own. A year

later, plaintiffs sued Senyszyn, his wife, Kelly, Modern Method Trust, and

Modern Method Leasing, Inc., alleging fraud, rescission, conversion, forgery,

and unjust enrichment. Counterclaims were filed in response.


1
  The record does not include Senyszyn's answer and counterclaims to plaintiffs'
complaint, nor does it indicate what relief he seeks.
                                                                           A-1359-19T4
                                         2
        In 2005, Senyszyn was charged with federal crimes of tax fraud and

related offenses stemming from his embezzlement of plaintiffs' funds. In the

meantime, the civil litigation continued, resulting in a partial settlement

agreement in March 2006. A March 5, 2007 consent order followed in which

the parties agreed to binding arbitration of their outstanding disputes. However,

Senyszyn's guilty plea in September 2007, resulted in a thirty-four-month prison

term and delayed the civil litigation.

        In September 2010, after the litigation was reactivated, another consent

order was entered, in which the parties again agreed to arbitration. For reasons

that are unclear in the record, arbitration did not occur, and in October 2017,

plaintiffs sought to enforce the consent order to compel arbitration.       In a

November 17, 2017 order, the trial court compelled arbitration in accordance

with the 2006 settlement agreement and the 2010 consent order.

        Senyszyn subsequently became dissatisfied with arbitration and filed a

motion to reinstate his counterclaims and have the litigation placed back on the

trial list. The court's September 13, 2019 order and oral decision denied the

motion.2 Senyszyn sought reconsideration of the order.




2
    The record does not include a transcript of the decision.
                                                                         A-1359-19T4
                                         3
      On October 25, 2019, the court entered an order and oral decision denying

Senyszyn's motion for reconsideration. Applying the well-settled standard set

forth in D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (1990), the court stated:

                      A litigant should not [move for] reconsideration
               merely because of dissatisfaction with a decision of
               the[c]ourt. Reconsideration should only be utilized for
               those cases which fall into that narrow corridor in
               which either the [c]ourt has expressed its decision
               based upon a palpably incorrect or irrational basis or
               it’s obvious that the Court either does not consider, or
               failed to appreciate the significance of probative,
               competent evidence.

                      And it indicates that motion practice must come
               to an end at some point and if repetitive bites at the
               apple are allowed, the core will swiftly sour. The
               [c]ourt must be sensitive and scrupulous in its analysis
               of the issues in a motion for reconsideration.

The court determined Senyszyn was not acting in the spirit of the settlement

agreement and consent orders requiring that the parties' dispute be resolved by

arbitration.

      Senyszyn agreed verbally before the court and signed the October 25 order

stating he would not make any additional Superior Court filings until after the

arbitrator's final decision. The order provided:

               By consent, the parties agree as follows: Mr. Senyszyn
               agrees to not file any claim, application, motion,
               complaint or other proceeding related to David Hook,
               Modern Method Development or the "Farmland Parcel"

                                                                          A-1359-19T4
                                          4
            in any division or part of the Superior Court until after
            the issuance of a final decision in the arbitration
            proceeding pending before Robert Margulies, Esq.

      In this appeal, Senyszyn argues the trial court erred by not conducting a

full and fair trial on the issues he raised; namely, the motion to reconsider and,

by extension, "the [p]redicate [m]otion," apparently referring to the underlying

motion to reinstate his counterclaims and reinstate the matter to the trial

calendar.3 Senyszyn argues the court's decision ignored his legal arguments and

lacked thoroughness.    We need not address the merits of these arguments

because the appeal is procedurally deficient.

      First, the October 25 order provided that the parties agreed not to file any

claim or motion "in any division or part of the Superior Court until after the

issuance of a final decision" by the arbitrator. Senyszyn's appeal violates this

order. Second, the underlying September 13 order and the October 25 order



3
  Senyszyn's notice of appeal seeks review only of the court's October 25, 2019
order denying his motion for reconsideration, not the September 13, 2019
motion to reinstate his claims. We could, therefore, limit our review to that
order alone. See W.H. Indus., Inc. v. Fundicao Balancins, Ltda, 397 N.J. Super.
455, 458 (App. Div. 2008); Fusco v. Bd. of Educ. of City of Newark, 349 N.J.
Super. 455, 461-62 (App. Div. 2002). Given Senyszyn's failure to provide a
transcript of the court's September 13 decision, we are unable to fully examine
the rationale of the decision. Nonetheless, the transcript of the October 25
decision sheds some light on the court's reasoning for its September 13 order.


                                                                          A-1359-19T4
                                        5
denying reconsideration were interlocutory–final judgment had not been entered

because arbitration was still pending. Hence, Senyszyn was required to seek

leave to appeal with our court within twenty days of the latter order.4 R. 2:2-

3(b). This was not done. Accordingly, the appeal is dismissed.

      Nonetheless, even considering the merits of Senyszyn's appeal, we discern

no reason to disturb the October 25 order. The court did not abuse its discretion

in denying reconsideration. See D'Atria, 242 N.J. Super. at 401. There is no

showing the court's decision was "palpably incorrect or irrational" or "that the

[c]ourt either did not consider, or failed to appreciate the significance of

probative, competent evidence." Ibid.

      To the extent that any arguments raised by defendant have not been

explicitly addressed in this opinion, it is because we are satisfied they lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Appeal dismissed.




4
  According to the plantiffs' merits brief, a final arbitration award was issued in
favor of plaintiffs on June 10, 2020. A motion to confirm the award is pending
before the trial court.
                                                                           A-1359-19T4
                                        6